Concurring Opinion Filed April 21, 2021




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-19-00630-CV

                 TRENT S. GRIFFIN, Appellant
                            V.
     AMERICAN ZURICH INSURANCE COMPANY, ET AL., Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-13-05893

                          CONCURRING OPINION
                           Opinion by Justice Schenck
      I agree with the majority’s liberal construction of Griffin’s sole issue to be the

trial court abused its discretion and committed reversible error by dismissing his

claims for want of prosecution. I agree that the trial court erred in dismissing

Griffin’s claims for want of prosecution. I also agree with the majority’s exploration

of other potential grounds available to sustain the judgment and with its conclusion

that the judgment cannot be upheld, at this stage, as a sanction or directed verdict. I

write separately to explore whether another procedural vehicle exists to sustain the

trial court’s judgment.
      In entering the final judgment, the trial court granted Zurich’s motion to

exclude Griffin’s evidence and witnesses for failure to abide by the rules governing

discovery and disclosure and the mandates set forth in the trial court’s scheduling

order. Griffin does not challenge that ruling here. An earlier summary judgment

ruling had likewise narrowed the issues before the trial court (and us) substantially.

In light of this, we might consider, for purposes of Texas Rule of Appellate

Procedure 44.1, whether the trial court’s dismissal “probably resulted in an improper

judgment,” as the court could have treated appellee’s motion as one seeking

summary judgment under rule 166a(c)—a vehicle less procedurally ill-suited than

directed verdict to the posture before it.

      While such a disposition may have been substantively available to the trial

court, on our record, as I understand it, it also would have required a discretionary

shortening of the applicable deadlines under subparagraph (c) of rule 166a,

something I would not be prepared to presume or to fault the appellant for leaving

unchallenged at this stage. Thus, despite our preference for finality, particularly in

the face of repeated appeals, I agree that remand is warranted here. TEX. R. APP. P.

48.3 (“when reversing a . . . judgment the court must render the judgment the trial

court should have rendered, except when:” further proceedings “are necessary” or

“interests of justice” require “another trial”).




                                             –2–
      Consequently, the trial court’s final judgment is not sustainable and I concur

in the majority’s decision to reverse the judgment and to remand the case.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE


190630CF.P05




                                        –3–